Exhibit 10.2



--------------------------------------------------------------------------------









GUARANTEE AGREEMENT






dated as of






May 9, 2019,






among






MACY’S, INC.,






MACY’S RETAIL HOLDINGS, INC.






And


BANK OF AMERICA, N.A.,


as Administrative Agent





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

Exhibit 10.2









--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
 
ARTICLE I
 
 
DEFINITIONS
 
 
 
 
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
 
 
 
 
ARTICLE II GUARANTEE
 
 
 
 
SECTION 2.01
Guarantee
2
SECTION 2.02.
Guarantee of Payment
2
SECTION 2.03.
Limitations
2
SECTION 2.04.
Reinstatement
3
SECTION 2.05.
Agreement To Pay; Subrogation
3
SECTION 2.06.
Information
3
 
 
 
 
ARTICLE III SUBORDINATION
 
 
 
 
SECTION 3.01.
Subordination
3
 
 
 
 
ARTICLE IV MISCELLANEOUS
 
 
 
 
SECTION 4.01.
Notices
4
SECTION 4.02.
Waivers; Amendment
4
SECTION 4.03.
Successors and Assigns
4
SECTION 4.04.
Survival of Agreement
4
SECTION 4.05.
Counterparts; Effectiveness; Several Agreement
5
SECTION 4.06.
Severability
5
SECTION 4.07.
Right of Set-Off
5
SECTION 4.08.
Governing Law
5
SECTION 4.09.
Headings
6
SECTION 4.10.
Termination
6





































-i-







--------------------------------------------------------------------------------





GUARANTEE AGREEMENT
GUARANTEE AGREEMENT dated as of May 9, 2019, among MACY’S, INC. (the “Parent”),
MACY’S RETAIL HOLDINGS, INC. (the “Borrower”) and BANK OF AMERICA, N.A., as
Administrative Agent.
Reference is made to the Credit Agreement dated as of May 9, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Parent, the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent. The obligations of the Lenders and the Issuing
Banks to extend credit to the Borrower are conditioned upon, among other things,
the execution and delivery of this Agreement. The Parent is the parent company
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Credit Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Banks, (d) the beneficiaries of the Borrower’s indemnification
obligations under the Credit Agreement and (e) the successors and assigns of
each of the foregoing.
“Obligations” means the due and punctual payment by the Borrower of (a) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (c) all other monetary obligations of the Borrower to


    

--------------------------------------------------------------------------------




any of the Credit Parties under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).
ARTICLE II
Guarantee
SECTION 2.01. Guarantee. The Parent unconditionally guarantees, as a primary
obligor and not merely as a surety, the due and punctual payment of the
Obligations. The Parent further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. The Parent waives presentment to, demand of payment
from and protest to the Borrower of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.
SECTION 2.02. Guarantee of Payment. The Parent further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Credit Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Credit Party in favor of the Borrower or
any other Person.
SECTION 2.03. Limitations. (a) Except for termination of the Parent’s
obligations hereunder as expressly provided in Section 4.10, the obligations of
the Parent hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Parent hereunder shall not be discharged or impaired or otherwise affected
by (i) the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement; (iii) the release of any security
held by the Administrative Agent or any other Credit Party for the Obligations
or any of them; (iv) any default, failure or delay, willful or otherwise, in the
payment of the Obligations; or (v) any other act or omission that may or might
in any manner or to any extent vary the risk of the Parent or otherwise operate
as a discharge of the Parent as a matter of law or equity (other than the
payment in full in cash of all the Obligations). The Parent expressly authorizes
the Credit Parties to take and hold security for the payment and performance of
the Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more


2

--------------------------------------------------------------------------------




other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of the Parent hereunder.
(b)    To the fullest extent permitted by applicable law, the Parent waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations. The Administrative Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or
exercise any other right or remedy available to them against the Borrower,
without affecting or impairing in any way the liability of the Parent hereunder
except to the extent the Obligations have been paid in full in cash. To the
fullest extent permitted by applicable law, the Parent waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent against the Borrower or any
security.
SECTION 2.04. Reinstatement. The Parent agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Credit Party upon
the bankruptcy or reorganization of the Borrower or otherwise. The provisions of
this Section 2.04 shall survive any termination under Section 4.10.
SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Credit Party has at law or in equity against the Parent by virtue hereof, upon
the failure of the Borrower to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Parent hereby promises to and will forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Credit
Parties in cash the amount of such unpaid Obligation. Upon payment by the Parent
of any sums to the Administrative Agent as provided above, all rights of the
Parent against the Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
SECTION 2.06. Information. The Parent assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Parent assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Credit
Parties will have any duty to advise the Parent of information known to it or
any of them regarding such circumstances or risks.
ARTICLE III
Subordination


3

--------------------------------------------------------------------------------




SECTION 3.01. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Parent in respect of indemnity, contribution or
subrogation under applicable law or otherwise, shall be fully subordinated to
the indefeasible payment in full in cash of the Obligations.
ARTICLE IV
Miscellaneous
SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.
SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under the Credit Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the Credit Agreement are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
Notwithstanding anything herein to the contrary, no sale, assignment, novation,
transfer or delegation by any Lender of any of its rights or obligations under
the Credit Agreement shall, or shall be deemed, to extinguish any of the rights,
benefits or privileges afforded by any guarantee created hereunder in relation
to such of its rights or obligations, and all such rights, benefits and
privileges shall continue to accrue, to the full extent thereof, for the benefit
of the permitted assignee, transferee or delegee of such Lender in connection
with each such sale, assignment, novation, transfer and delegation. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
SECTION 4.03. Successors and Assigns. Whenever in this Agreement any party
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Parent,


4

--------------------------------------------------------------------------------




the Borrower or the Administrative Agent that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
SECTION 4.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders and the Issuing
Banks and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by or on behalf of the Administrative Agent, the Lenders and
the Issuing Banks and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
SECTION 4.05. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be as effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each Loan Party, and thereafter shall be binding upon each Loan
Party and the Administrative Agent, and shall inure to the benefit of each Loan
Party, the Administrative Agent and the other Credit Parties and their
respective successors and assigns, except that no Loan Party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement.
SECTION 4.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or uneforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 4.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from


5

--------------------------------------------------------------------------------




time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Parent against any of and
all the obligations of the Parent now or hereafter existing under this Agreement
owed to such Lender, irrespective of whether or not any demand for payment
thereof has been made under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 4.07 are in addition to
other rights and remedies (including other rights of set-off) which such Lender
may have.
SECTION 4.08. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
SECTION 4.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 4.10. Termination. Subject to Section 2.04, this Agreement and the
guarantee made herein shall terminate when the Commitments have terminated, all
the Obligations have been paid in full, the LC Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
under the Credit Agreement.
[Remainder of page intentionally left blank]








6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
MACY’S, INC.,
By
/s/ Matthew Q. Stautberg    
Name: Matthew Q. Stautberg
Title: Senior Vice President, Corporate Planning and Treasurer

MACY’S RETAIL HOLDINGS, INC.,
By
/s/ Matthew Q. Stautberg    
Name: Matthew Q. Stautberg
Title: Vice President and Treasurer



    

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as ADMINISTRATIVE AGENT,
By
/s/ Charlene Wright-Jones    
Name: Charlene Wright-Jones
Title: Vice President







    